Citation Nr: 0735214	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-19 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for chronic headaches as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991 with 4 months of prior active service.  He served in the 
Southwest Asia Theater of operations from December 26, 1990 
to May 14, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


In August 2007, the veteran failed to appear for a scheduled 
hearing before a Veterans Law Judge at the RO.  The veteran 
has neither given good cause for failure to appear nor asked 
that the hearing be rescheduled; therefore, the hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704 (2006).  


FINDINGS OF FACT

1.  The veteran's chronic headaches are histamine or vascular 
headaches due to severe hemorrhage and a large gastric ulcer 
removal.  

2.  There is no medical evidence that the veteran's service-
connected headaches, as due to an undiagnosed illness, is 
manifested by prostrating attacks occurring on an average 
once a month over last several months.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's chronic headaches as due to an undiagnosed 
illness have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.120, 4.124a, Diagnostic Code 8881-8100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A VA notice and 
duty to assist letters dated in February 2004 satisfied VA's 
duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159, as they informed the appellant of what evidence was 
needed to establish an increased rating, of what VA would do 
or had done, what evidence he should provide, informed the 
appellant that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim, and asked him to provide any information 
in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The RO requested and received 
private treatment reports from Pri Med and G. Sanchez, M.D.  
Also, the veteran was afforded VA examinations in February 
2004 and in June 2005.  Thus, the Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim that VA has not sought.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006 VA letter, the appellant was provided with notice of the 
type of evidence necessary to establish an effective date, if 
an increased rating was granted on appeal.  Since the 
veteran's increased rating claim is being denied, no 
effective date will be assigned, so the Board finds that 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.  

The Board finds that the evidence of record -private and VA 
medical treatment records, VA examinations, and lay 
statements -- is adequate for determining whether the 
criteria for increased rating have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and no further assistance to the 
appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that a disability rating in excess of 10 
percent should be assigned for his chronic headaches to 
reflect more accurately the severity of his symptomatology.  
The veteran reported to experience severe headaches 2 times a 
week exacerbated by stress.  Further, the veteran reported to 
have lost his employment with the sheriff's office.  
Statements submitted by the veteran's friend and his mother, 
dated in May 2004, corroborate the veteran's statements.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran is currently service connected for chronic 
headaches due to an undiagnosed illness and is analogously 
rated as 10 percent disabling under Diagnostic Code 8881-8100 
(2007).  The VA Rating Schedule provides that neurological 
and convulsive disorders are to be rated in proportion to the 
impairment of motor, sensory, or mental functions.  It is 
instructed to consider especially psychotic manifestations, 
complete or partial loss of use of an extremity, speech 
disturbance, impairment of vision, of gait, tremors, visceral 
manifestations, injury to the skull, and etc.  38 C.F.R. 
§ 4.120 (2007).

Under Diagnostic Code 8100, a 10 percent evaluation requires 
less frequent attacks.  A 30 percent evaluation requires 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A maximum 50 
percent evaluation requires very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2007).

The veteran's claims file contains private treatment records 
from Pri Med, between January 2001 and October 2003, and Dr. 
Sanchez, between December 2001 and February 2004.  Also 
emergency room treatment records in October and November 2003 
for a seizure disorder and headaches.  The medical evidence 
shows that the veteran sought treatment for his headaches on 
an average of once a month, along with treatment for back 
pains, anxiety, and insomnia.  However, these private 
treatment records do not allude to the causes of the 
veteran's headaches.  

The veteran underwent VA examinations in February 2004 and 
June 2005 for his chronic headaches.  At both of the 
examinations, the veteran reported about two prostrating 
headaches a week.  He also reported symptoms of memory loss 
and occasional tremors.  He has occasional nausea and 
vomiting with the headaches, but no intolerance to light or 
sound.  These headaches necessitated the taking of pain 
medication, which is sometimes ineffective.  The February 
2004 VA examiner noted that the veteran had a history of mood 
disorder and elective gastric bypass.  Upon physical 
examination, the veteran appeared to be in no acute distress 
and neurological examination showed sensations to be intact.  
Give the above, the February 2004 VA examiner found the 
veteran's headaches to be multifactorial in etiology.

Along the same lines, the June 2005 VA neurological examiner 
found that the veteran did not have tics or paraclonus 
components.  Also, there was no chorea, choreiform, or 
abnormal action after or with the headaches.  There were no 
visual disturbances, impairment of strength, coordination, or 
tremor.  In sum, the veteran had no neurological symptoms 
demonstrated with the headaches.  The VA examiner noted that 
during the last 18 months, the veteran had three episodes of 
hemorrhage from the stomach and gastric ulcer.  Also, the 
veteran reported that the best relief of his headaches was 
when he received liquid hydrocodone and omeprisole after his 
gastric surgery.  The headaches returned when he resumed his 
usual pain medications.  Given the veteran's medical history 
and the examination results, the VA examiner opined that the 
veteran had histamine or vascular headaches as caused by his 
severe hemorrhage and gastric ulcer removal.

Given the above evidence, the Board finds that the veteran's 
reported symptoms are due to his histamine or vascular 
headaches and not his service-connected headaches as due to 
an undiagnosed illness.  The June 2005 VA examiner has 
provided a medical etiology of the veteran's current symptoms 
in that his headaches are due to his hemorrhage and gastric 
ulcer removal.  There is no medical evidence that the 
veteran's service-connected headaches as due to an 
undiagnosed illness, is manifested by prostrating attacks 
occurring on an average once a month over last several 
months.  Therefore, the Board finds that a disability rating 
in excess of 10 percent, under Diagnostic Code 8100, for 
chronic headaches as due to an undiagnosed illness is not 
warranted.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  Although the veteran reported that he 
is currently unemployed, there is no objective evidence 
showing that his unemployment is due to symptoms of his 
service-connected headaches, as an undiagnosed illness.  
Also, as discussed above, the veteran currently has either 
histamine or vascular headaches, attributable to his 
hemorrhage and not due to an undiagnosed illness.  The Board 
is therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim for increased disability ratings, the "benefit-of-the-
doubt" rule is not applicable, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

A disability rating in excess of 10 percent for chronic 
headaches as due to an undiagnosed illness is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


